Citation Nr: 1101054	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury. 

2.  Entitlement to service connection for residuals of a dental 
trauma, claimed as broken and cracked upper and lower teeth. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1955 to April 1957. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO), in which the benefits sought on appeal were denied.   

In October 2009, the Veteran testified before the undersigned at 
the RO.  A copy of the transcript has been associated with the 
claims folder. 

In November 2009, the matters were remanded by the Board for 
additional development.  Subsequently, the Appeals Management 
Center (AMC) sought to obtain identified VA treatment records 
from 1966 and 1967, but it was unsuccessful, and it provided the 
Veteran with VA examinations in conjunction with his claims.  The 
Board is satisfied that there was substantial compliance with its 
November 2009 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

As a procedural matter, the Board notes that when the Veteran 
filed a claim for service connection for residuals of dental 
trauma, he did not specify whether his claim was both for 
treatment purposes and for compensation purposes.  It is noted 
that under current VA regulations, entitlement to compensation 
and eligibility for outpatient dental treatment are determined 
under different criteria.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 4.150.  It appears that the RO has 
consistently adjudicated the Veteran's claim based on analysis of 
the theory of entitlement for compensation purposes only, and the 
Veteran has not indicated any desire to initiate a claim for 
treatment purposes.  As such, the Board will only adjudicate the 
Veteran's dental claim for entitlement to service connection for 
compensation purposes.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's current left knee disorder is related to his period 
of service. 

2.  The Veteran does not have a current dental disability as a 
result of trauma during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of left 
knee injury have not been met.  38 U.S.C.A. §§ 1131, 1712, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for dental trauma have 
not been met.  38 U.S.C.A. §§ 1131, 1712, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.

In this case, prior to the July 2006 RO decision in the matter, 
VA sent letters to the Veteran in March 2006 and May 2006 that 
addressed the notice elements concerning his claims for service 
connection.  The May 2006 letter informed the Veteran of what 
evidence is required to substantiate the claim, to include the 
types of evidence needed in order to substantiate his claim for 
service connection, and apprised the Veteran as to his and VA's 
respective duties for obtaining evidence.  In the March 2006, the 
Veteran was informed of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

In this case, all evidence necessary to decide this claim has 
been obtained.  The RO and AMC has either obtained, or made 
sufficient efforts to obtain, records corresponding to all 
treatment for the claimed disorders described by the Veteran. In 
this regard, VA's efforts to obtain treatment records from VA 
Medical Center at Tuskegee dated in 1966 and 1967 have been 
unsuccessful.  The record contains a February 2010 response that 
notified VA that such records were unavailable.  The Veteran has 
been notified of VA's inability to obtain these records.  

The Veteran was afforded with VA examinations in March 2010 in 
conjunction with his dental claim and left knee claim.  The 
Veteran's history, as well as the necessary findings to properly 
decide the Veteran's claims, was set forth in the examination 
reports.  The Board notes the Veteran's concerns with the 
findings in the March 2010 VA dental examination; however, he has 
not raised any specific contention regarding the adequacy of the 
examination.  The Board finds that a review of the dental 
examination report does not reveal any deficiencies, as the 
examination was prepared in full compliance with the Board's 
remand instructions.  As such, the VA examinations performed in 
conjunction with the Veteran's claims are deemed to be adequate 
to properly decide the Veteran's current appeal.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and arguments presented by 
the representative organization and his testimony at the November 
2009 hearing.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide the appeal.  
Based upon the foregoing, the duties to notify and assist the 
Veteran have been met, and no further action is necessary to 
assist the Veteran in substantiating these claims.







II.  Service Connection 

Laws and Regulations 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  Id. 

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the case law of the United States Court of Appeals 
for Veterans Claims (Court), lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity 
of a disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic diseases, including arthritis, may 
be presumed to have incurred during service if they become 
manifested to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Residuals of Left Knee Injury 

The Veteran seeks entitlement to service connection for residuals 
of left knee injury.  The Veteran asserts that his current left 
knee problems resulted from injuries to his left knee that he 
incurred while playing football during his period of service.  
The record contains a supporting statement from a superior 
officer that he observed the Veteran injured his left knee while 
participating in football game. 

A review of the service treatment records does not show any 
complaints, treatment or diagnosis for chronic left knee 
problems.  The report of a March 1957 examination prior to 
separation shows that the Veteran's left lower extremity was 
evaluated as normal.  There were no findings reported of any left 
knee problems.  Also contained in the service treatment records 
is a February 1961 examination report, and it shows that the 
Veteran complained of a history of swollen joints during football 
season, but there were no complications or reoccurrences noted.  
At the time of the examination, the Veteran's left lower 
extremity was evaluated as normal.  

As mentioned above, the RO's search for any VA treatment records 
from 1966 to 1967 was unsuccessful.  A March 2006 report to the 
claims folder also shows that a search for VA treatment records 
revealed that the Veteran has not received any current VA 
treatment.   The only post-service treatment record associated 
with the claims folder is an October 1992 private orthopedic 
treatment record.  The October 1992 private treatment record 
shows that the Veteran presented with complaints of left knee 
problems.  It was noted that he injured his left knee while 
running in July 1992.  Based on the findings from a physical 
examination, the Veteran was diagnosed with pathologic left 
suprapatellar plica.  The Veteran was prescribed anti-
inflammatory medication and he was redistricted to light 
activities.  

In March 2010, the Veteran was afforded a VA examination to 
determine the nature and etiology of his alleged left knee 
problems.  The examination report shows that the Veteran reported 
that he injured his left knee while playing football in November 
1956.  He stated that his knee swelled up, and he was evaluated 
and treated without any surgery.  The Veteran reported that he 
has had symptoms of stiffness and chronic pain for many years.  
Physical examination revealed limitation of motion in the left 
knee and x-ray film showed moderate degenerative changes.  The 
Veteran was diagnosed with degenerative arthrosis in the left 
knee.  

Based on a review of the record and the clinical findings from 
the examination, the VA examiner opined that the Veteran's 
current left knee disorder was not caused by or the result of any 
injury in service.  The VA examiner supported his conclusion by 
noting that a review of the Veteran's service treatment records 
did not show any treatment for a left knee injury to support a 
relationship between the current diagnosed disorder and his 
period of active service. 

The Board must consider the competency and credibility of the 
Veteran's lay contentions.  Lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining 
the competency and probative value of lay evidence, decisions of 
the Court have underscored the importance of determining whether 
a layperson is competent to identify the medical condition in 
question.  As a general matter, a layperson is not capable of 
opining on matters requiring medical knowledge.  See 38 C.F.R. § 
3.159(a)(2).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  That notwithstanding, a veteran is not competent to 
provide evidence as to more complex medical questions and, 
specifically, is not competent to provide an opinion as to 
etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (concerning rheumatic fever); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  

In this case, the Board does not doubt that the Veteran may well 
have observed left knee symptoms since service, although he has 
not been shown to have the medical training and credentials to 
diagnose such a disorder as degenerative changes of the knee, 
which requires x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The Board also notes that the Veteran's service 
treatment records do not contain a separation questionnaire, and 
there is no indication of such conflicting statements as to bring 
his credibility into question.  At the same time, the probative 
value of his lay opinion is substantially undermined by the fact 
that he did not seek treatment for a left knee problem until 
several decades after service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service).  By 
contrast, the VA examiner's opinion was based upon a claims file 
review, addresses the history of onset of the Veteran's 
disability, and is definite in nature.  Also, unlike the Veteran, 
the examiner (a physician's assistant) has medical training and 
credentials.  The Board thus finds that the probative value of 
the examiner's opinion vastly exceeds that of the Veteran's own 
lay opinion.   

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran's left knee 
disorder was incurred in or otherwise is related to his service.  
The evidence of record is not in relative equipoise.  
Consequently, the benefit-of-the- doubt rule does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.





Dental Trauma 

The Veteran seeks entitlement to service connection for dental 
trauma, which he originally claimed as broken and cracked upper 
and lower teeth.  He contends that he cracked and fractured his 
teeth from an injury he received while playing football during 
his period of service.  The record contains a supporting 
statement from a superior officer that he observed the Veteran 
incurred a dental trauma while participating in football game.

A review of the Veteran's service dental records contained in the 
claims folder shows that he had four teeth missing (two on the 
upper and two on the lower) and seven teeth considered restorable 
(three on the upper and four on the lower) upon his entrance into 
service.  The available service dental records show he received 
dental treatment eight times between October 1955 and February 
1956.  The service dental record did not indicate whether there 
was evidence of a dental trauma during service.  There was no 
indication of any jaw bone involvement in service.  

The post-service dental records show that the Veteran received 
annual dental care between August 1978 and February 2006.  These 
dental records show that the Veteran required partial dental 
insertion on the upper and lower jaws, but there is no indication 
that the Veteran had any loss of substance of the body of the 
maxilla or mandible. 

In March 2010, the Veteran was afforded a VA dental examination.  
In that examination report, the examiner noted that the Veteran 
reported that he suffered dental trauma to three of his teeth in 
November 1956, and the dental injury he sustained ultimately lead 
to the all three teeth being extracted.  The Veteran did not 
indicate that the loss of any of his teeth were from damage to 
the jaw bone.  The Veteran complained of difficulty clewing and a 
history of pain around the area of the traumatized teeth.  
Physical examination did not reveal any loss of bone of the 
maxilla, mandible or hard palate.  There was no evidence of 
malunion or nonunion of either the maxilla or the mandible, and 
there was no evidence of osteoradionecrosis, osteomyelitis, or 
tooth loss due to substance of the body of the maxilla or 
mandible (other than loss due to periodontal disease).

As was mentioned in the Introduction above, there are additional 
considerations for addressing claims of entitlement to service 
connection for dental compensation purposes.

Service connection for compensation purposes can only be 
established for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a portion 
of the maxilla.  Compensation is available for loss of teeth only 
if due to loss of substance of the body of the maxilla or 
mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For 
service connection to be awarded for loss of teeth, bone loss 
through trauma or disease such as to osteomyelitis must be shown.  
The loss of the alveolar process as a result of periodontal 
disease is not considered disabling.  See Note to Diagnostic Code 
9913, 38 C.F.R. § 4.150.

Here, the record fails to show that the Veteran sustained any 
damage to his maxilla (upper jaw bone) or mandible (lower jaw 
bone), or of any other impairment involving the mandible, ramus, 
or maxilla, during service.  The Board would further note that a 
determination that these particular dysfunctions, as opposed to 
dental disability more generally, are currently manifest is a 
medical determination that must be made by a specialist with 
medical or dental training.  As the Veteran has not been shown to 
have such training, he is not competent to provide a diagnosis or 
an opinion as to etiology.  See 38 C.F.R. § 3.159(a)(2).  
Accordingly, his lay opinion as to the current claim has no 
probative value.

In short, it follows that entitlement to compensation benefits 
for residuals of dental trauma, missing three teeth, is not 
warranted because the loss of the teeth did not result from any 
loss of the body of the maxilla or mandible.  Thus, service 
connection may not be established for compensation purposes for 
missing or damaged teeth.  See 38 C.F.R. § 4.150; see also 
Simmington, 11 Vet. App. at 4.  Accordingly, the preponderance of 
the evidence is against the Veteran's claim, and the claim must 
be denied.  See Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for residuals of a left knee 
injury is denied. 

Entitlement to service connection for residuals of a dental 
trauma is denied. 


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


